DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest a display apparatus as recited in claim 1, and particularly including “a plurality of connection portions connecting the plurality of bent portions with each other, the connection portions alternately extending in a first direction and a second direction opposite to the first direction; a second conductive layer on the first conductive layer and overlapping at least part of the first conductive layer; and a third conductive layer on the second conductive layer and overlapping the second conductive layer.”
The prior art of record does not teach or reasonably suggest a display apparatus as recited in claim 17, and particularly including “a third conductive layer on the second conductive layer and overlapping the second conductive layer, wherein the first conductive layer is symmetrical with respect to the center axis in an area overlapping the third conductive layer, extends from an end portion of the substrate in a third direction at one side with respect to the center axis of each of the plurality of pads such that the connection portions extend in the first direction and a second direction in a zigzag, and continuously extends in a fourth direction opposite to the third direction at another side with respect to the center axis of each of the plurality of pads such that the connection portions extend in the first direction and the second direction in the zigzag.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814